Citation Nr: 1518760	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-26 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to October 19, 2004, for the award of service connection for schizoaffective disorder, bipolar type. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for schizoaffective disorder, bipolar type, effective October 19, 2004.  The Veteran disagrees with the effective date assigned for the award of service connection.  

The Board notes the Veteran entered service under a Social Security number (SSN) different than what appears on the cover page of the instant decision.  The Veteran previously filed for a correction of military records to reflect the SSN currently of record. 
 
During the February 2015 Board hearing, the Veteran raised a claim of clear and unmistakable error (CUE) in an April 17, 1991, rating decision denying service connection for nervous condition/schizophrenia.   The Veteran has raised an inextricably intertwined issue with the claim for an earlier effective date for the award of service connection for schizoaffective disorder, bipolar type, which has not been addressed by the Agency of Original Jurisdiction (AOJ).  Both must be addressed together on remand.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO denied the claim of service connection for nervous condition/schizophrenia in an April 17, 1991 rating decision.  In a December 5, 1991, rating decision, the RO confirmed the prior denial.  In a December 2008 decision, the Board determined the April 1991 rating decision (followed by confirmed rating action issued in December 1991) was final, reopened the Veteran's claim, and remanded the de novo claim for further development and adjudication.  Thereafter, the RO awarded service connection in an August 2009 rating decision.  The Veteran filed a notice of disagreement (NOD) with respect to the October 19, 2004, effective date for the award of service connection.

As noted above, the April 1991 rating decision was previously determined to be final by the Board.  During the Veteran's February 2015 Board hearing, he raised a CUE claim with regard to the April 1991 rating decision.  

Here, the RO has not yet adjudicated the recently raised CUE issue.  The Board finds that the Veteran's claim for an effective date prior to October 19, 2004, for the award of service connection for schizoaffective disorder, bipolar type, and his claim with regard to CUE in the April 1991 rating decision are inextricably intertwined, since the CUE claim is attacking the finality of a prior final rating decision.  Therefore, the issue of an earlier effective date must be held in abeyance and remanded to the RO to be addressed after initial adjudication of the CUE claim.  See Harris, supra.

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of CUE in the April 1991 rating decision that denied service connection for nervous condition/schizophrenia.  

2.  Once the CUE claim has been adjudicated, if necessary, the RO should readjudicate claim for an earlier effective date for the award of service connection for schizoaffective disorder, bipolar type.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

